DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
***  This office action is responsive to Application filed July 09, 2021.  Claims 1-20 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-20 are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Smith (2021/0098306).
Re-claim 1, Smith teaches (at Figs 1,4-24; paragraphs 54-120) a method of forming an electrical connection between a buried power rail (BPR) (204a-d in Fig 11, para 93) of an unfinished complementary field effect transistor (CFET) and a source or drain epitaxial growth of a lower level of the unfinished CFET, the method comprising: performing silicon epitaxial growth in a lower level of an unfinished CFET structure to form at least one of a source and a drain 212 (Figs 4-8,1; para 84-85,6) in the lower level of the unfinished CFET structure; adding a contact material 250 (Fig 5, para 86) to at least a portion of an exposed portion of the silicon epitaxial growth in the lower level, the exposed portion of the silicon epitaxial growth being located in a vertical slot of the unfinished CFET structure; adding a conductive material (260 in Fig 12, para 94) within a vertical channel formed in the unfinished CFET structure, the conductive material being in contact with (1) the contact material added to the portion 212 a-c of the exposed portion of the silicon epitaxial growth in the lower level and (ii) the BPR (204a-d in Figs 11-12, para 93) to form an electrical connection between the portion of the exposed portion of the silicon epitaxial growth and the BPR; and etching back a portion of the added conductive material within the vertical channel (Fig 13, para 95-96).  Re-claim 2, wherein the lower level forms a positive-channel metal oxide semiconductor (para 84, 7-8; 54-65,14-19; Figs 1-2 for NMOS or PMOS).  Re-claim 3, wherein the silicon epitaxial growth performed on the lower level is SiGe epitaxial growth (para 84,7). Re-claim 4, wherein the silicon epitaxial growth performed on the lower level is p+ source and drain epitaxy to form n+ SiGe (para 84,69 for PMOS).  Re-claim 5, wherein the vertical slot is located between at least two vertical dividers (222a-222d in Fig 2) comprising silicon nitride (para 61, Fig 2 for vertical dividers 222s-222d including SiN).  Re-claim 6,  wherein the contact material (para 61-63) is one of Ti and Ti silicide.   Re-claim 7, further comprising, prior to the adding of the contact material to at least the portion of the exposed portion of the silicon epitaxial growth in the lower level; adding a blocking material 210 (Figs 7-8, para 89-90) to fill at least a portion of the vertical slot of the unfinished CFET structure; and performing a contact etch (Fig 11, para 93) on the added blocking material 210 to form the vertical channel 258 (Fig 11that exposes the portion of the silicon epitaxial growth 212 in the lower level that was previously covered by the blocking material.  Re-claim 8, wherein, before the performing of the contact etch, the blocking material 210 (Figs 7-8, para 89-90) covers all exposed surfaces within the vertical slot, except for a contact surface of the silicon epitaxial growth 212 (Figs 11-12).   Re-claim 9, wherein the blocking material as a capping layer includes at least one of a carbon- based material, aluminum oxide (para 117 for dielectric cap of aluminum oxide), silicon nitride-based materials (paragraph  62 for dielectric cap including SiCN as a Silicon nitride based  or carbon-based material, and AlO for aluminum oxide).  Re-claim 10, wherein the conductive material 250 (Fig 5, para 86) is added by filling in at least a portion of the vertical channel, such that the conductive material (1) covers the contact material 212, (ii) reaches the BPR 204 and (iii) forms the electrical connection between the portion of the exposed portion of the silicon epitaxial growth 212 and the BPR 204.  Re-claim 11, wherein the conductive material includes at least one of Ruthenium, Tungsten, Cobalt and Molybdenum (para 61 for Co, W, Al, Ru). Re-claim 12, further comprising, after the etching-back of the portion of the added conductive material 260 (Fig 13), adding a blocking material 220a (Fig 14, para 96) within the vertical channel to cover at least a portion of the etched-back conductive material 262.  Re-claim 13,   further comprising, adding a blocking material (220a in Fig 14, para 96) within the vertical channel to cover at least a portion of the etched-back conductive material 262.  Re-claim 14, wherein the blocking material as a capping layer includes at least one of a carbon- based material, aluminum oxide (para 117 for dielectric cap of aluminum oxide), silicon nitride-based materials (paragraph  62 for dielectric cap including SiCN as a Silicon nitride based or carbon-based material,  and AlO for aluminum oxide).  Re-claim 15, further comprising performing silicon epitaxial growth (224a in Fig 17-18, para 99) in an upper level of an unfinished CFET structure.  Re-claim 16, wherein the upper level forms a negative-channel metal oxide semiconductor (para 99,84,7-8; 54-65,14-19; Figs 1-2 17-18 for NMOS or PMOS).  Re-claim 17, wherein the silicon epitaxial growth performed on the upper level is Si epitaxial growth on Si (para 99, Figs 17-18).  Re-claim 18,   wherein the silicon epitaxial growth on the upper level is n+ S/D epitaxy to form n+ doped silicon (para 99, 84,69 for NMOS or PMOS dopants).  Re-claim 19, as applied to claim 1 to a system for forming an electrical connection between a buried power rail (BPR) of an unfinished complementary field effect transistor (CFET) and a source or drain epitaxial growth of a lower level of the unfinished CFET, the system comprising: a memory storing instructions; and a processor, coupled with the memory and to execute the instructions, the instructions when executed causing the processor to perform the method as applied to claim 1 above and fully repeated herein.  Re-claim 20, as applied to claim 1 to a non-transitory computer readable storage medium system comprising stored instructions  for forming an electrical connection between a buried power rail (BPR) of an unfinished complementary field effect transistor (CFET) and a source or drain epitaxial growth of a lower level of the unfinished CFET, the instructions when executed causing the processor to perform the method as applied to claim 1 above and fully repeated herein.
 
					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 9Am -5:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/MICHAEL M TRINH/Primary Examiner, Art Unit 2822